Citation Nr: 1026953	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-07 412	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California, on appeal from the Los Angeles, California Regional 
Office


THE ISSUE

Propriety of the termination of the Veteran's non-service-
connected pension benefits on the basis of the character of the 
Veteran's discharge from active military service.

(A claim of service connection for a psychiatric disorder will be 
the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and G.M.

ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to July 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that determined that the character of the Veteran's 
discharge from service constituted a bar to his previously 
awarded non-service-connected pension benefit.

In July 1971, the State of Washington made a request to VA 
regarding the Veteran's military information in connection with 
unemployment compensation.  By an August 1971 decision, the RO 
found that the Veteran's discharge was under dishonorable 
conditions.  The new and material evidence requirement for 
reopening finally adjudicated claims applies to character of 
discharge decisions.  See D'Amico v. West, 209 F.3d 1322 (Fed. 
Cir. 2000).  Significantly, in the Veteran's case, notice of the 
August 1971 decision to the Veteran is not of record.  The 
present appeal again concerns the issue of the Veteran's 
character of discharge.  Because there is no indication that the 
Veteran was notified of the previous decision in August 1971, 
that claim was not a finally adjudicated claim.  See 38 C.F.R. 
§ 3.160 (2009).  Thus, the provisions of reopening a finally 
adjudicated claim, such as those that pertain to new and material 
evidence, are not for application.  The RO correctly did not 
treat the new issue as a reopening of a previously decided claim.

In January 2009, the Veteran testified at a hearing before a 
member of the Board solely on the non-service-connected pension 
issue.

By a May 2009 decision, the Board determined that the character 
of the Veteran's discharge from active military service was a bar 
to receipt of VA pension benefits and the appeal was denied.  By 
a separate May 2009 decision, the Board denied service connection 
for a psychiatric disorder.  The Veteran then filed an appeal as 
to both decisions to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2009, the Veteran's 
representative and VA General Counsel filed a joint motion to 
vacate and remand both of the Board's May 2009 decisions.  In a 
November 2009 order, the Court granted the joint motion and 
remanded the claims to the Board for compliance with the joint 
motion.

In May 2010, the Veteran's representative submitted additional 
medical evidence in the form of an April 2010 letter from 
psychologist R.K.  The Veteran's representative waived review of 
the newly submitted evidence by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2009).  Thus, 
the Board will consider such evidence in the adjudication of this 
appeal.  Additionally, at the January 2009 hearing, the Veteran 
submitted additional evidence to the Board and waived review by 
the AOJ.  Thus, the Board will also consider this evidence in the 
adjudication of this appeal.


FINDINGS OF FACT

1.  The Veteran's service was terminated by a discharge under 
other than honorable conditions.

2.  The Veteran's acts that led to his discharge constituted 
willful and persistent misconduct.

3.  The Veteran was insane at the time he committed the offenses 
that led to his discharge.


CONCLUSION OF LAW

The Veteran's discharge from active military service due to 
willful and persistent misconduct is not a bar to receipt of VA 
non-service-connected pension benefits, because the Veteran was 
insane at the time he committed the offenses that led to his 
discharge; termination of the benefit was improper.  38 U.S.C.A. 
§§ 101, 1521, 5107, 5303 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.1, 3.12, 3.102, 3.354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA laws and regulations, and for benefits purposes, a 
veteran is a person discharged or released from active service 
under conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2009).  VA pension benefits are 
not payable unless the period of service upon which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 U.S.C.A. §§ 1521, 5303 (West 2002); 
38 C.F.R.  § 3.12(a) (2009).

A discharge or release because of the following offenses is 
considered to have been issued under dishonorable conditions:  
(1) acceptance of an undesirable discharge to escape trial by 
general court-martial; (2) mutiny or spying; (3) an offense 
involving moral turpitude, including conviction of a felony; (4) 
willful and persistent misconduct-includes a discharge under 
other than honorable conditions, if is determined that it was 
issued because of willful and persistent misconduct, which does 
not include discharge because of a minor offense if service was 
otherwise honest, faithful, and meritorious; and (5) homosexual 
acts involving aggravating circumstances or other factors 
affecting the performance of duty.  38 C.F.R. § 3.12(d).

A discharge because of one of the above-identified offenses will 
not be a bar if it is found that the person was insane at the 
time of committing the offense causing the discharge.  38 C.F.R. 
§ 3.12(b).  VA regulations provide that an insane person is one 
who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or less 
prolonged deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed from 
the accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resides.  38 C.F.R. § 3.354 (2009).

Willful misconduct means an act involving conscious wrongdoing or 
known prohibited action.  A service department finding that 
injury, disease or death was not due to misconduct will be 
binding on VA unless it is patently inconsistent with the facts 
and the requirements of laws administered by VA.  An act is 
willful misconduct where it involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard of 
its probable consequences.  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  38 C.F.R. § 3.1(n).

A review of the Veteran's personnel records reveals that he 
received Article 15 non-judicial punishment on March 15, 1971, 
when he was stationed at Fort Ord, California.  The record of 
proceedings indicates that the Veteran violated Article 86 of the 
Uniform Code of Military Justice (UCMJ) on two occasions.  On 
March 12, 1971, the Veteran failed to go at the time prescribed 
to his appointed place of duty (mess hall).  On March 13, 1971, 
the Veteran also failed to go at the time prescribed to his 
appointed place of duty (shipment formation).  As a result, the 
Veteran was punished with an oral reprimand and forfeiture of 
$30.00 per month for one month.

On April 23, 1971, the Veteran was tried by summary court-martial 
at Fort Ord.  The specification charge indicated that the Veteran 
absented himself from his organization at Fort Ord without 
authority from April 9, 1971, to April 12, 1971.  The Veteran 
pled guilty and was found guilty.  The punishment was a 
forfeiture of $95.00 per month for one month.

The Veteran underwent psychiatric evaluation later in April 1971.  
He was diagnosed with schizoid personality with features of 
emotional instability.  The psychiatrist stated that the 
Veteran's behavior was characterized by indecisiveness, 
unpredictability, helplessness, depression, and withdrawal.  The 
symptomatology was stated to be further complicated by the 
Veteran's moderate drug use, including marijuana, barbiturates, 
LSD, and mescaline.  Psychological testing did not provide 
evidence of a psychosis.  The psychiatrist felt that the 
Veteran's impairment was so severe that it was extremely unlikely 
that he would ever be able to become a part of a functioning 
military unit.  The psychiatrist stated that the Veteran was 
capable of distinguishing right from wrong, was responsible for 
his actions, and possessed the mental and emotional capacity to 
understand and participate in legal proceedings.  It was 
recommended that the Veteran be separated from the service.  In 
May 1971, the unit chaplain also recommended separation from 
military service because the Veteran's life was unstable and he 
required professional counseling.

On May 5, 1971, there was another instance of Article 15 non-
judicial punishment.  The record of proceedings indicates that 
the Veteran violated Article 86 of the UCMJ.  On May 1, 1971, the 
Veteran failed to go to his appointed place of duty (kitchen 
patrol building).  As a result, the Veteran was punished with a 
reduction in grade, fourteen days restriction to the company area 
or place of duty, and fourteen days of extra duty.

Later in May 1971, the Veteran wrote a letter to his superiors 
explaining the circumstances of his military service and upcoming 
discharge.  The Veteran related his pre-service family history, 
including his childhood as an orphan from a broken home.  He 
stated that it was hard to comprehend things and that he was 
using drugs.  The Veteran stated that he did not think he had the 
stability of other soldiers and he hoped that his superiors would 
consider his life circumstances when issuing the discharge.

On June 4, 1971, the Veteran was advised that he was being 
considered for elimination from the service for unfitness under 
AR (Army Regulation) 635-212.  He was notified of his rights 
regarding the proceedings.  The Veteran's commander found the 
Veteran unfit for military service because of his poor 
performance that was characterized by a consistent pattern of 
failing to perform the required duties and drug abuse.  The 
commander stated that the Veteran had received extensive 
counseling and had shown no intent of improving.  The Veteran's 
behavior was characterized as willful and intentional.

A June 7, 1971 Discharge for Unfitness recommended that the 
Veteran appear before a board of officers to determine whether he 
should be discharged before his expiration of term of service.  
An undesirable discharge was recommended because of frequent 
incidents of a discreditable nature with civil or military 
authorities.  More specifically, such a discharge was recommended 
due to the Veteran's repeated acts of misconduct.  The Veteran's 
prior violations and punishments were noted.  It was indicated 
that another summary court-martial trial was pending at that 
time.

On June 17, 1971, the Veteran's commanding colonel recommended 
approval of an undesirable discharge certificate.  He also stated 
that a psychiatric report indicated that the Veteran was 
responsible for his actions.  On June 24, 1971, the Veteran's 
commanding major general directed that the Veteran be separated 
from military service with an undesirable discharge certificate.  
The Veteran was discharged on July 2, 1971.  His original DD-214 
listed his character of service as under other than honorable 
conditions.

Based on the Veteran's personnel records, it is clear that he was 
a former service member that was discharged as unfit for military 
service and that his service was characterized as under other 
than honorable conditions.  The Veteran received multiple Article 
15s and one summary court-martial during service.  It is also 
indicated that the Veteran used drugs during service, although he 
did not receive UCMJ punishment for that action.

The evidence surrounding the Veteran's discharge from military 
service reflects that his acts that led to his discharge were the 
result of willful and persistent misconduct.  See 38 C.F.R. 
§ 3.12(d)(4).  The acts consisted of several offenses covering 
several months of service.  The Veteran was not discharged merely 
as result of a minor offense.  The Veteran's commander 
characterized the Veteran's behavior as a "consistent pattern" 
and "willful and intentional."  The Discharge for Unfitness 
document described the Veteran's actions as "frequent 
incidents" and "repeated acts of misconduct."  A colonel and 
major general both endorsed the undesirable discharge.  The 
language used in characterizing the Veteran's misconduct is 
analogous to "willful and persistent."  Because the Veteran was 
discharged as the result of willful and persistent misconduct, 
his discharge is considered to have been issued under 
dishonorable conditions.

The only exception to the bar to VA benefits based on a discharge 
that is considered to be dishonorable as a result of willful and 
persistent misconduct is insanity.  With regard to misconduct, 
insanity need only exist at the time of an offense or the 
misconduct to be relevant.  There need not be a causal connection 
between the insanity and the misconduct.  See Struck v. Brown, 
9 Vet. App. 145 (1996).  See also Garner v. Shinseki, 22 Vet. 
App.415 (2009).  At the time of the May 2009 Board decision, 
neither the Veteran nor his previous representatives had 
contended that he was insane at the time of his misconduct, or at 
any point during his life.  Nevertheless, the Veteran's 
representative now contends that the Veteran was insane during 
his military service and that insanity should be an exception to 
the bar to VA benefits.

In a May 2000 statement, K.S., M.D., the Veteran's treating 
physician at the Long Beach VA Medical center, indicated that the 
Veteran had reported being involved in several traumatic 
incidents in service, which he claimed caused him to develop 
symptoms such as nightmares, irritability, depression, agitation, 
and an inability to concentrate.  Dr. K.S. also reported that the 
Veteran had not met the criteria for schizoid personality 
disorder when evaluated, but that his symptoms were consistent 
with, and he was being treated for, major depressive disorder and 
posttraumatic stress disorder (PTSD).

During a January 2003 psychological examination, VA examiner, 
C.W., a clinical psychologist, diagnosed the Veteran as having 
major depression and borderline personality disorder, with 
antisocial features.  The examiner found that, although the 
Veteran did report traumatic events in service, he did not meet 
the criteria for a diagnosis of PTSD.  Instead, he noted that the 
Veteran's predominant condition was a severe personality 
disorder, including an identity disturbance that was markedly and 
persistently present.  C.W. also opined that the Veteran's 
personality disorder began prior to his military service.  
However, he did not opine as to whether the Veteran had a mental 
illness, including major depression, which rendered him insane at 
the time of his misconduct.

In a January 2004 statement, Dr. K.S. noted that his review of 
the Veteran's records led him to believe that the Veteran had 
incurred significant trauma during basic training at Fort Lewis 
in Washington and Fort Ord which led to years of depression, low 
self-esteem, and substance abuse.

In a March 2005 statement, Dr. K.S. noted that the Veteran had 
carried the diagnosis of major depressive disorder for seven 
years and that he had been treated with antidepressants, which 
had helped to improve his symptoms.  He also argued that what was 
described during the Veteran's 1971 psychological evaluation in 
service was not a personality disorder, but instead was a 
worsening episode of major depression which might have responded 
to appropriate antidepressant medication had it been provided.

Dr. K.S. also opined that many of the behaviors and symptoms 
attributed to the Veteran while in service, resulting in his 
discharge under dishonorable conditions, were likely due to major 
depressive disorder for which the Veteran had been receiving 
treatment for twenty years.

Dr. K.S. also argued that the conclusion by the psychiatrist in 
service that there was not sufficient evidence to warrant a 
medical disposition was incorrect.  Instead, the improper 
behavior exhibited by the Veteran while in the military was 
likely beyond his control due to psychiatric illness and could be 
attributed to his medical condition.  In conclusion, Dr. K.S. 
opined that, as the Veteran was suffering from major depression 
in service, his discharge should be changed to a medical 
discharge due to major depression under honorable conditions.  

In a January 2008 statement, Dr. K.S. reported that he was still 
treating the Veteran for major depression, which began in 
service, and that his symptoms had increased to the point where 
he was considered totally and permanently disabled.

In a May 2010, statement, Dr. R.K. reported that he had reviewed 
the pertinent evidence of record, including the evaluations 
conducted by Drs. K.S. and C.W.  He noted the definition of 
insanity in 38 C.F.R. § 3.354, which he interpreted as meaning 
that if the Veteran's misconduct was due to mental disease, then 
he would meet the definition of insanity and be entitled to VA 
benefits, notwithstanding the character of discharge.  

Dr. R.K. opined that the Veteran did suffer from major depression 
in service, and that the misconduct committed by the Veteran 
while in service was due to mental illness (major depression), 
and that his would constitute insanity whether the Veteran knew 
what he was doing or knew right from wrong at that time.

Dr. R.K. noted that the military psychiatrist and Dr. C.W. had 
limited experience with the Veteran while Dr. K.S. had been 
treating him for many years, and that collateral data from people 
who knew the Veteran, including an Army chaplain, supported Dr. 
K.S.'s diagnosis throughout the period between the misbehavior 
and the present.

Dr. K.S. and Dr. R.K. have concluded that the Veteran had a 
mental disorder, major depression, or PTSD at the time he 
committed the acts leading to his discharge.  Dr. R.K. explicitly 
concluded that the disorder caused the Veteran to commit the 
offenses leading to his discharge.  While there are opinions to 
the contrary, notably those of the military psychiatrist and Dr. 
C.W., the evidence is in relative equipoise as to the questions 
of whether there was an acquired psychiatric disorder at the time 
of the offenses leading to the Veteran's discharge and whether 
such a disorder resulted in more or less a prolonged deviation 
from normal methods of behavior, interfered with the peace of 
society, or caused the Veteran to so depart from accepted 
standards of the community to which the Veteran belonged.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that there was an acquired psychiatric disorder in service 
and that the Veteran had a prolonged period of deviation from the 
normal methods of behavior.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  As such, the evidence in favor 
of a finding that the Veteran met the definition of insanity at 
the time he committed the offenses leading to discharge under 
conditions other than honorable.  Accordingly, the Veteran's 
character of discharge is not a barrier to the payment of VA 
benefits.  Thus, the Board concludes that the termination of the 
Veteran's non-service-connected pension benefits was improper and 
a restoration of those benefits must be granted.


ORDER

The character of the Veteran's discharge from active military 
service is not a bar to receipt of VA pension benefits; 
restoration of the Veteran's non-service-connected pension 
benefits is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


